SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1012
CAF 12-01062
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF STARR L. ROSHIA,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

CHRISTOPHER J. THIEL, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


JENNIFER M. LORENZ, LANCASTER, FOR RESPONDENT-APPELLANT.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (KRISTEN M. MARICLE OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered May 16, 2012 in a proceeding pursuant to Family
Court Act article 4. The order confirmed the finding of the Support
Magistrate that respondent willfully failed to obey an order of the
Court.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Roshia v Thiel ([appeal No. 1]
___ AD3d ___ [Oct. 4, 2013).




Entered:   October 4, 2013                      Frances E. Cafarell
                                                Clerk of the Court